DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
The instant action is in response to papers filed 11/5/2021.
Claims 1-2, 11-15, 21, 24-25, 31-33, 37-38. 48, 62-67 are pending.
It is noted the instant application is non-compliant with 37 CFR 1.121 as claims 15, 21, 24-25, 31-33, 37-38, 49 were withdrawn from consideration in the non-final action and are not labeled as withdrawn.  Further claim 11 was not withdrawn, but is identified as withdrawn.  However to promote compact prosecution and customer service the instant response will be examined.  Future amendments that are not compliant with 37 CFR 1.121 may not be entered or examined.
The response assert in the remarks that MPEP 821.04(a) states, “In addition, rejoinder of the withdrawn claims is respectfully requested in the event that claim 1 is found to be allowable. See M.P.E.P. § 821.04(a) ("An amendment presenting additional claims that depend from or otherwise require all the limitations of an allowable claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier"). “  While claims may be rejoined when the independent is found allowable and not raising new issues, the instant application is a 371 and the teachings of MPEP 800 are limited to US cases that are not national stage entries (MPEP 801).

Claims 2, 15, 21, 24-25, 31-33, 37-38, 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2021.
Claims 1, 13-14, 62, 64, 66-67 have been amended.  
Claims 1, 11, 13-14, 62-67 are being examined.
The previous objection to the claims has been withdrawn in view of the amendment.
Priority
The instant application was filed 05/07/2019 is a national stage entry of PCT/US2017/060558 with an international filing date: 11/08/2017 PCT/US2017/060558 and claims priority from provisional application 62569127, filed 10/06/2017  PCT/US2017/060558  which claims priority from provisional application 62419033, filed 11/08/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021, 1/4/2021, 8/11/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim has been amended to depend from claim 1 and recites, “for each RNA.”  However claim 1 does not recite RNA or a polarity of RNA.  Thus the metes and bounds are unclear which RNA the claim is referencing.  This rejection may be overcome by amending claim 1 to provide basis for the limitation or deleting the limitation from the claim.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 62, 66-67  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), Baeissa ( Applied and material interface(2010) volume 2, pages 3594-3600) .  and Deissorth (USPGPUB 20150144490)
Chen teaches, “[0007] The present invention is a method for optical imaging of biological specimens with resolution better than the classical microscopy diffraction limit, based on physically expanding the specimen itself. In this method, cultured cells, fixed tissue, or in principle other types of samples of interest, including biological materials, are infused with a composition, or chemical cocktail, that results in it becoming embedded in the sample material, and then the composition can be expanded isotropically, preferably with nanoscale precision, in three dimensions.”
Chen teaches, “[0008] In an embodiment of this concept, the composition comprises a polyelectrolyte hydrogel ( or the components thereof), which can swell macroscopically, for example, in low-salt water. The composition can comprise a tag or other feature of interest (for example, fluorescent dye molecules that have been delivered to the biological sample via antibody staining) which can be anchored (e.g., 
Chen teaches, “[0025] As used herein, the term "sample of interest" generally refers to, but not limited to, a biological, chemical or biochemical sample, such as a cell, array of cells, tumor, tissue, cell isolate, biochemical assembly, or a distribution of molecules suitable for microscopic analysis.”
Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with an  antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunohistocbemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical 
Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified with NHS-ester chemistry per the manufacturer's directions. Conjugated DNA molecules were purified via reverse-phase  HPLC, lyophilized and re-suspended in ddH20.”  Thus the anchor dye system immobilizes the nucleic acid in the expandable material.
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of 
Thus Chen teaches exposing cells sample to the oligonucleotide modified with 5’ acryalate moieties, anchoring the target and modified oligonucleotide in the gel by expansion. 
While Chen teaches the sampled can be analyzed for a specific target molecule or other target specific binder, Chen does not specifically teach detection of nucleic acids or nucleic acids probes.
Baeissa teach acrydite DNA (table 1).   Baeissa teaches, “One is modified with an acrydite on the 5′ end to achieve covalent attachment to the polyacrylamide hydrogel matrix “  (page 3596, 1st colume deisng ofhydrogel based colorimetric DNA)
However, Deisseroth teaches methods of microscopic analysis.  (abstract).  Deisseroth teaches, “detection macromolecules, e.g., antibodies, nucleic acid probes ( oligonucleotides, vectors, etc.), chemicals, etc.; buffers, e.g., buffer for fixing, washing, clearing, and/or staining specimens; mounting medium; embedding molds; etc. Systems in accordance with certain embodiments may also include a microscope and/or related imaging equipment, e.g., camera components, digital imaging components and/or image capturing equipment, computer processors configured to collect images according to one or more user inputs, and the like”.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute nucleic acid probes for the detection of nucleic acids by hybridizing sequences to target nucleic acids that have an acrydite anchor moiety .  The artisan would be motivated to determine location the 
With regards to claims 8, Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified with NHS-ester chemistry per the manufacturer's directions. Conjugated DNA molecules were purified via reverse-phase  HPLC, lyophilized and re-suspended in ddH20.”  Thus the anchor dye system immobilizes the nucleic acid in the expandable material.
With regards to claim 11, Deisseroth teaches antisense RNA or DNA to detect transcripts (0061).
With regards to claims 13, 62, 66, 67 Baeissa teached acrydite modified DNA  .  
Response to Arguments
The response traverses the rejection in view of Chen’s anchor system having an amine.  This argument has been thoroughly reviewed but is not considered persuasive as Baeissa teach acrydite DNA (table 1).
Claims 14, 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), Baeissa ( Applied and material interface(2010) volume 2,  as applied to claims 11, 11, 13, 62, 66-67  above, and further in view of Thomsen (RNA (2005) volume 11, pages 1745-1748)
`	The teachings of Chen, Baeissa, and Deissorth render obvious methods of expansion microscopy in which nucleic acids are detected.  
Chen, Baeissa, and Deissorth do not specifically teach the use of oligo dT or locked dT.
However, Chen teaches, “.[0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with an  antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistochemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The labeled sample may furthermore include more than one label. For example, each label can have a particular or distinguishable fluorescent 
Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the oligo dT including locked dT of Thomsen in the art as the tag(or label) or alternative as a replacement for the antibody.  The artisan would be motivated to take advantage of the unprecedented affinity and/or sensitivity in the method of detecting nucleic acids. The artisan would further be motivated to determining the location of poly-adenylated transcripts.   The 
With regards to claim 64-65, the substitution of the oligo-dT for the antibody would result in an acrydite modified oligonucleotide.
Response to Arguments 
The response traverses the reaching assert Thomson provides no motivation.  This argument has been thoroughly reviewed but is not considered persuasive  as the rejection states, “The artisan would be motivated to take advantage of the unprecedented affinity and/or sensitivity in the method of detecting nucleic acids. The artisan would further be motivated to determining the location of poly-adenylated transcripts.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of skill in the art recognizes the use of oligo dT or locked dT to detect mRNA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1, 8-9, 11, 13-14, 62-67 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 31-32, 35, 170-174of copending Application No. 16/347874. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 874 are drawn to a method, comprising: exposing a sample to a plurality of nucleic acid probes; polymerizing a gel within the sample; anchoring a target to the gel; clearing non-targets from the sample; and determining the targets within the gel by determining binding of the nucleic acid probes by imaging.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 874 are commensurate in scope as they both encompass expansion microscopy for detection of 
Claims 1, 8-9, 11, 13-14, 62-67are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-30 of U.S. Patent No. 11,078,520. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of ‘520 are drawn to a method for analysis, comprising: (a) providing a biological sample comprising a plurality of cells, wherein a cell of said plurality of cells comprises a plurality of cellular nucleic acids; (b) generating a three-dimensional matrix comprising cellular nucleic acids of said plurality of cellular nucleic acids or derivatives of said cellular nucleic acids, wherein said cellular nucleic acids or derivatives of said cellular nucleic acids have a three-dimensional position in said three-dimensional matrix; and (c) detecting signals from said cellular nucleic acids or derivatives of said cellular nucleic acids to identify said three-dimensional position in said three-dimensional matrix.  Dependent claims of ae drawn to the use of crosslinked polymers and amplification of nucleic acids which render obvious the use of the probes.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of ‘520 are a genus that 
The dependent claims are obvious variants of the claims of 520.
Response to Arguments
The response request the rejection be held in abeyance.  It is noted that the instant claims will not be allowable with an outstanding ODP rejection.
Claims 1, 8-9, 11, 13-14, 62-67are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-7 of U.S. Patent No. 10,563,257. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 257 are drawn to A method for in-situ sequencing of target nucleic acids present in a biological sample comprising the steps of: a) linking target nucleic acids present in the biological sample with a small molecule linker or a nucleic acid adaptor capable of linking to a target nucleic acid and to a swellable material; b) embedding the biological sample comprising the target nucleic acids and attached small molecule linker or nucleic acid adaptor in a swellable material wherein the small molecule linker or the nucleic acid adaptor is linked to the target nucleic acids present in the sample and to the swellable material, c) digesting proteins present in the biological 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 257 are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are  obvious variants of  the claims of 257 .
Response to arguments
The response traverses the rejection asserting the claims of ‘257 do not recite an “anchor probe.”  This argument has been thoroughly reviewed but is not considered persuasive as the claim states,” linking target nucleic acids present in the biological sample with a small molecule linker or a nucleic acid adaptor capable of linking to a target nucleic acid and to a swellable material.”  Thus this is at least an obvious variant of a anchor probe.  
Claims 1, 8-9, 11, 13-14, 62-67 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-21 of U.S. Patent No. 10,526,649. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a 
The claims of 649 are drawn to a method for in-situ sequencing of target nucleic acids present in a biological sample comprising the steps of: (a) permeating the sample with a composition comprising precursors of a swellable material; (b) initiating polymerization to form a swellable material, wherein the swellable material is bound to the small molecule linker or a nucleic acid adaptor to form a sample-swellable material complex; (c) adding an aqueous solvent or liquid to cause the sample-swellable material complex to swell, thereby physically expanding the complex to form an enlarged sample; (d) modifying the target nucleic acids or the nucleic acid adaptor to form a nucleic acid adaptor useful for sequencing; (e) in situ sequencing of the nucleic acids in the enlarged sample; (f) digesting the sample: (g) isolating the nucleic acids from the digested sample; and (h) in vitro sequencing of the nucleic acids.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 649are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are  obvious variants of  the claims of 649.
Response to arguments
The response traverses the rejection asserting the claims of ‘649 do not recite an “anchor probe.”  This argument has been thoroughly reviewed but is not considered persuasive as the claim states,” wherein the swellable material is bound to the small molecule linker or a nucleic acid adaptor to form a sample-swellable material complex.”  Thus this is at least an obvious variant of a anchor probe.  
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634